IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM T. JOHNSON, JR.,                 §
                                         §     No. 34, 2017
      Defendant Below,                   §
      Appellant,                         §     Court Below—Superior Court of the
                                         §     State of Delaware
      v.                                 §
                                         §     Cr. ID No. 9711014716
STATE OF DELAWARE,                       §
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                           Submitted: April 11, 2017
                           Decided:   June 28, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                      ORDER

      This 28th day of June 2017, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the Superior Court record, it appears to the

Court that:

      (1)     The appellant, William T. Johnson, Jr., was convicted of very serious

charges in 1998, and his convictions were affirmed on direct appeal.1 Johnson filed

two successive petitions for postconviction relief under Superior Court Criminal

Rule 61, the denial of which were affirmed by this Court in 2002 and 2010.2



1
 Johnson v. State, 1999 WL 1098173 (Del. Nov. 2, 1999) (ORDER).
2
 Johnson v. State, 2002 WL 1836684 (Del. Aug. 9, 2002) (ORDER); Johnson v. State, 2010 WL
1627299 (Del. April 21, 2010) (ORDER).
       (2)    In 2016, Johnson filed yet another Rule 61 petition. Under Rule

61((i)(2), a successive motion for postconviction relief is summarily dismissed as

procedurally barred unless the defendant pleads with particularity a claim that either:

(i) new evidence exists that creates a strong inference that the defendant is actually

innocent; or (ii) a new rule of constitutional law made retroactive to cases on

collateral review renders the defendant’s convictions invalid.3

       (3)    In a thorough report and recommendation that was adopted by the

Superior Court, a Commissioner recommended that Johnson’s motion should be

summarily dismissed.4 On appeal, Johnson quibbles with the Superior Court’s order,

but fails to point to any new evidence creating a strong inference of actual innocence

or a new rule of constitutional law that renders his convictions invalid.

       (4)    The Court has concluded that the judgment on appeal should be

affirmed on the basis of the Superior Court’s December 27 order that adopted the

Commissioner’s report and recommendation.                 Johnson’s third postconviction

motion failed to meet the pleading requirements for a successive postconviction

motion and was properly summarily dismissed as procedurally barred.




3
  See Del. Super. Ct. Crim. R. 61(i)(2) (providing for procedural bar of successive motion); R.
61(d)(2) (providing for summary dismissal of a second or subsequent motion after preliminary
consideration).
4
  State v. Johnson, 2016 WL 4764916 (Del. Super. Comm’r Sept. 8, 2016) (Report and
Recommendation).
                                              2
      (5)    The Court will not continue to invest scarce judicial resources to review

claims that do not meet the procedural imperatives of Rule 61. Johnson is advised

to be mindful of Rule 61(j).

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                          3